     Case 2:18-cv-02217-SJO-FFM Document 91-2 Filed 11/05/18 Page 1 of 62 Page ID
                                      #:2570


1 AVENATTI & ASSOCIATES, APC
  Michael J. Avenatti, State Bar No. 206929
2 Ahmed Ibrahim, State Bar No. 238739
  520 Newport Center Drive, Suite 1400
3 Newport Beach, CA 92660
  Telephone: 949.706.7000
4 Facsimile: 949.706.7050

5      Attorneys for Plaintiff Stephanie Clifford
       a.k.a. Stormy Daniels a.k.a. Peggy Peterson
6

7
8                             UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10

11 STEPHANIE CLIFFORD a.k.a.                         CASE NO.: 2:18-cv-02217-SJO-FFM
   STORMY DANIELS a.k.a. PEGGY
12 PETERSON, an individual,
                                                     PLAINTIFF STEPHANIE
13                        Plaintiff,                 CLIFFORD’S APPENDIX IN
14                                                   SUPPORT OF MOTION FOR
             vs.
                                                     LEAVE TO AMEND TO FILE
15                                                   SECOND AMENDED COMPLAINT
   DONALD J. TRUMP a.k.a. DAVID
16 DENNISON, an individual, ESSENTIAL
   CONSULTANTS, LLC, a Delaware
17 Limited Liability Company, MICHAEL
   COHEN and DOES 1 through 10,
18 inclusive,
19
                          Defendants.
20

21

22

23

24

25

26

27

28


                        APPENDIX IN SUPPORT OF MOTION FOR LEAVE TO AMEND
     Case 2:18-cv-02217-SJO-FFM Document 91-2 Filed 11/05/18 Page 2 of 62 Page ID
                                      #:2571


1            Plaintiff Stephanie Clifford submits this Appendix in Support of Plaintiff’s
2      Motion for Leave to Amend to File a Second Amended Complaint.
3            1.    Attached hereto as Exhibit A is a true and correct copy of a redline version of
4      the proposed Second Amended Complaint which reflects the changes made to the First
5      Amended Complaint previously filed with the Court.
6            2.    Attached hereto as Exhibit B is a true and correct copy of a clean version of
7      the proposed Second Amended Complaint.
8
       Dated: November 5, 2018                     AVENATTI & ASSOCIATES, APC
9

10                                           By:          /s/ Michael J. Avenatti
                                                   Michael J. Avenatti
11
                                                   Ahmed Ibrahim
12                                                 Attorneys for Plaintiff Stephanie Clifford
                                                   a.k.a. Stormy Daniels a.k.a. Peggy Peterson
13

14

15

16

17

18
19
20

21

22

23

24

25

26

27

28

                                                 -1-
                         APPENDIX IN SUPPORT OF MOTION FOR LEAVE TO AMEND
Case 2:18-cv-02217-SJO-FFM Document 91-2 Filed 11/05/18 Page 3 of 62 Page ID
                                 #:2572




                     Exhibit A
     Case 2:18-cv-02217-SJO-FFM Document 91-2 Filed 11/05/18 Page 4 of 62 Page ID
                                      #:2573


1      Michael J. Avenatti, Bar No. 206929
2      AVENATTI & ASSOCIATES, APC
       mavenatti@eoalaw.com
3      520 Newport Center Drive, Suite 1400
4      Newport Beach, CA 92660
       Tel: (949) 706-7000
5      Fax: (949) 706-7050
6
       Attorneys for Plaintiff Stephanie Clifford
7      a.k.a. Stormy Daniels a.k.a. Peggy Peterson
8

9

10
                             UNITED STATES DISTRICT COURT

11
                            CENTRAL DISTRICT OF CALIFORNIA

12
   STEPHANIE CLIFFORD a.k.a. STORMY Case No. 2:18-CV-02217-SJO-FFM
13 DANIELS a.k.a. PEGGY PETERSON, an

14
   individual,                       FIRST SECOND AMENDED
                                     COMPLAINT FOR :
15             Plaintiff,
16
                                     (1) DECLARATORY
               vs.                   RELIEF/JUDGMENT; AND
17

18
   DONALD J. TRUMP a.k.a. DAVID                      (2) DEFAMATION
   DENNISON, an individual, ESSENTIAL
19 CONSULTANTS, LLC, a Delaware                      DEMAND FOR JURY TRIAL
20
   Limited Liability Company, MICHAEL
   COHEN, an individual, and DOES 1
21 through 10, inclusive

22
                   Defendants.
23

24

25

26

27

28


                                 FIRST SECOND AMENDED COMPLAINT
     Case 2:18-cv-02217-SJO-FFM Document 91-2 Filed 11/05/18 Page 5 of 62 Page ID
                                      #:2574


1
             Plaintiff Stephanie Clifford a.k.a. Stormy Daniels a.k.a. Peggy Peterson (“Ms.
2
       Clifford” or “Plaintiff”) hereby alleges the following:
3

4
                                              THE PARTIES
5
             1.       Plaintiff Ms. Clifford, an individual, is a resident of the State of Texas.
6
             2.       Defendant Donald J. Trump a.k.a. David Dennison (“Mr. Trump”), an
7
       individual, is a resident of the District of Columbia (among other places).
8
             3.       Defendant Essential Consultants, LLC (“EC”) is a Delaware limited
9
       liability company formed on October 17, 2016.
10
             4.       Defendant Michael Cohen (“Mr. Cohen”), an individual, is a resident of
11
       the State of New York.
12
             45.      Mr. Trump and, EC, and Mr. Cohen together shall be referred to hereafter
13
       as “Defendants.”
14
             56.      The true names and capacities of the defendants DOES 1 through 10,
15
       inclusive, whether individual, plural, corporate, partnership, associate or otherwise, are
16
       not known to Plaintiff, who therefore sues said defendants by such fictitious names.
17
       Plaintiff will seek leave of court to amend this Complaint to show the true names and
18
       capacities of defendants DOES 1 through 10, inclusive, when the same have been
19
       ascertained.
20
             67.      Plaintiff is also informed and believe and thereon alleges that DOES 1 to
21
       10 were the agents, principals, and/or alter egos of Defendants, at all times herein
22
       relevant, and that they are therefore liable for the acts and omissions of Defendants.
23

24
                                     JURISDICTION AND VENUE
25
             78.      Pursuant to 28 U.S.C. § 1332, this Court has original jurisdiction over
26
       Plaintiff’s claims based on the parties’ diversity of citizenship and because the amount
27
       in controversy exceeds $75,000.
28

                                                    -1-
                                     FIRST SECOND AMENDED COMPLAINT
     Case 2:18-cv-02217-SJO-FFM Document 91-2 Filed 11/05/18 Page 6 of 62 Page ID
                                      #:2575


1
             89.    Venue is appropriate in this judicial district pursuant to 28 U.S.C. § 1391,
2
       and this Court has personal jurisdiction over Defendants and each of them, by reason of
3
       the fact that, among other things, (a) the alleged agreement that is at issue in this
4
       Complaint was purportedly made and negotiated, at least in substantial part, in the
5
       County of Los Angeles, and (b) many of the events giving rise to this action arose in
6
       California, including within the County of Los Angeles.
7
8
                                     FACTUAL BACKGROUND
9
             910. Ms. Clifford began an intimate relationship with Mr. Trump in the summer
10
       of 2006 in Lake Tahoe and continued her relationship with Mr. Trump well into the
11
       year 2007. This relationship included, among other things, at least one “meeting” with
12
       Mr. Trump in a bungalow at the Beverly Hills Hotel located within Los Angeles
13
       County.
14
             101. In 2015, Mr. Trump announced his candidacy for President of the United
15
       States.
16
             112. On July 19, 2016, Mr. Trump secured the Republican Party nomination for
17
       President.
18
             123. On October 7, 2016, the Washington Post published a video, now
19
       infamously known as the Access Hollywood Tape, depicting Mr. Trump making lewd
20
       remarks about women. In it, Mr. Trump described his attempt to seduce a married
21
       woman and how he may start kissing a woman that he and his companion were about to
22
       meet. He then added: “I don’t even wait. And when you’re a star, they let you do it,
23
       you can do anything . . .”
24
             134. Within days of the publication of the Access Hollywood Tape, several
25
       women came forward publicly to tell their personal stories about their sexual
26
       encounters with Mr. Trump.
27
             145. Around this time, Ms. Clifford likewise sought to share details concerning
28
       her relationship and encounters with Mr. Trump with various media outlets.
                                                   -2-
                                    FIRST SECOND AMENDED COMPLAINT
     Case 2:18-cv-02217-SJO-FFM Document 91-2 Filed 11/05/18 Page 7 of 62 Page ID
                                      #:2576


1
             156. As a result of Ms. Clifford’s efforts aimed at publicly disclosing her story
2
       and her communications with various media outlets, Ms. Clifford’s plans came to the
3
       attention of Mr. Trump and his campaign, including Mr. Michael Cohen, an attorney
4
       licensed in the State of New York. Mr. Cohen worked as the “top attorney” at the
5
       Trump Organization from 2007 until after the election and presently serves as Mr.
6
       Trump’s personal attorney. He is also generally referred to as Mr. Trump’s “fixer.”
7
             167. After discovering Ms. Clifford’s plans, Mr. Trump, with the assistance of
8
       his attorney Mr. Cohen, aggressively sought to silence Ms. Clifford as part of an effort
9
       to avoid her telling the truth, thus helping to ensure he won the Presidential Election.
10
       Mr. Cohen subsequently prepared a draft non-disclosure agreement and presented it to
11
       Ms. Clifford and her attorney (the “Hush Agreement”). Ms. Clifford at the time was
12
       represented by counsel in California whose office is located in Beverly Hills, California
13
       within the County of Los Angeles.
14
             178. The parties named in the Hush Agreement were Ms. Clifford, Mr. Trump,
15
       and Essential Consultants LLC. As noted above, Essential Consultants LLC (“EC”)
16
       was formed on October 17, 2016, just weeks before the 2016 presidential election. On
17
       information and belief, EC was created by Mr. Cohen with Mr. Trump’s knowledge for
18
       one purpose – to hide the true source of funds to be used to pay Ms. Clifford, thus
19
       further insulating Mr. Trump from later discovery and scrutiny.
20
             189. By design of Mr. Cohen, the Hush Agreement used aliases to refer to Ms.
21
       Clifford and Mr. Trump. Specifically, Ms. Clifford was referred to by the alias “Peggy
22
       Peterson” or “PP.” Mr. Trump, on the other hand, was referred to by the alias “David
23
       Dennison” or “DD.”
24
             1920. Attached hereto as Exhibit 1 is a true and correct copy of the Hush
25
       Agreement, titled Confidential Settlement Agreement and Mutual Release; Assignment
26
       of Copyright and Non-Disparagment [sic] Agreement. Exhibit 1 is incorporated herein
27
       by this reference and made a part of this Complaint as if fully set forth herein.
28

                                                  -3-
                                   FIRST SECOND AMENDED COMPLAINT
     Case 2:18-cv-02217-SJO-FFM Document 91-2 Filed 11/05/18 Page 8 of 62 Page ID
                                      #:2577


1
               201. Attached hereto as Exhibit 2 is a true and correct copy of the draft Side
2
       Letter Agreement, which was Exhibit A to the Hush Agreement.              Exhibit 2 is
3
       incorporated herein by this reference and made a part of this Complaint as if fully set
4
       forth herein.
5
               212. Importantly, the Hush Agreement imposed various conditions and
6
       obligations not only on Ms. Clifford, but also on Mr. Trump. The agreement also
7
       required the signature of all parties to the agreement, including that of Mr. Trump.
8
       Moreover, as is customary, it was widely understood at all times that unless all of the
9
       parties signed the documents as required, the Hush Agreement, together with all of its
10
       terms and conditions, was null and void.
11
               223. On or about October 28, 2016, only days before the election, two of the
12
       parties signed the Hush Agreement - Ms. Clifford and Mr. Cohen (on behalf of EC).
13
       Mr. Trump, however, did not sign the agreement, thus rendering it legally null and void
14
       and of no consequence. On information and belief, despite having detailed knowledge
15
       of the Hush Agreement and its terms, including the proposed payment of monies to Ms.
16
       Clifford and the routing of those monies through EC, Mr. Trump purposely did not sign
17
       the agreement so he could later, if need be, publicly disavow any knowledge of the
18
       Hush Agreement and Ms. Clifford.
19
               234. Despite Mr. Trump’s failure to sign the Hush Agreement, Mr. Cohen
20
       proceeded to cause $130,000.00 to be wired to the trust account of Ms. Clifford’s
21
       attorney. He did so even though there was no legal agreement and thus no written
22
       nondisclosure agreement whereby Ms. Clifford was restricted from disclosing the truth
23
       about Mr. Trump.
24
               245. Mr. Trump was elected President of the United States on November 8,
25
       2016.
26
               256. In January 2018, certain details of the draft Hush Agreement emerged in
27
       the news media, including, among other things, the existence of the draft agreement, the
28
       parties to the draft agreement, and the $130,000.00 payment provided for under the
                                                 -4-
                                  FIRST SECOND AMENDED COMPLAINT
     Case 2:18-cv-02217-SJO-FFM Document 91-2 Filed 11/05/18 Page 9 of 62 Page ID
                                      #:2578


1
       draft agreement. Also in January 2018, and concerned the truth would be disclosed,
2
       Mr. Cohen, through intimidation and coercive tactics, forced Ms. Clifford into signing a
3
       false statement wherein she stated that reports of her relationship with Mr. Trump were
4
       false.
5
                267. On or about February 13, 2018, Mr. Cohen issued a public statement
6
       regarding Ms. Clifford, the existence of the Hush Agreement, details concerning the
7
       Hush Agreement, and an attack on Ms. Clifford’s truthfulness. He did so without any
8
       consent by Ms. Clifford, thus evidencing Mr. Cohen’s apparent position (at least in that
9
       context) that no binding agreement was in place. Among other things, Mr. Cohen
10
       stated: “In a private transaction in 2016, I used my own personal funds to facilitate a
11
       payment of $130,000 to Ms. Stephanie Clifford. Neither the Trump Organization nor
12
       the Trump campaign was a party to the transaction with Ms. Clifford, and neither
13
       reimbursed me for the payment, either directly or indirectly.” Mr. Cohen concluded his
14
       statement by stating: “Just because something isn’t true doesn’t mean that it can’t
15
       cause you harm or damage. I will always protect Mr. Trump.” (emphasis added). This
16
       statement was made in writing by Mr. Cohen and released by Mr. Cohen to the media
17
       with the intent that it be widely disseminated and repeated throughout the United States.
18
       Attached hereto as Exhibit 3 is a true and correct copy of Mr. Cohen’s statement.
19
       Exhibit 3 is incorporated herein by this reference and made a part of this Complaint as
20
       if fully set forth herein.
21
                278. Importantly, at no time did Mr. Cohen make a direct assertion that Ms.
22
       Clifford did not have an intimate relationship with Mr. Trump. Indeed, were he to
23
       make such a statement, it would be patently false. Mr. Cohen’s statement was not a
24
       mere statement of opinion, but rather has been reasonably understood to be a factual
25
       statement implying or insinuating that Ms. Clifford was not being truthful in claiming
26
       that she had an intimate relationship with Mr. Trump.
27
                289. Because the agreement was never formed and/or is null and void, no
28
       contractual obligations were imposed on any of the parties to the agreement, including
                                                   -5-
                                    FIRST SECOND AMENDED COMPLAINT
 Case 2:18-cv-02217-SJO-FFM Document 91-2 Filed 11/05/18 Page 10 of 62 Page ID
                                   #:2579


1
     any obligations to keep information confidential. Moreover, to the extent any such
2
     obligations did exist, they were breached and/or excused by Mr. Cohen and his public
3
     statements to the media.
4
           2930. To be clear, the attempts to intimidate Ms. Clifford into silence and “shut
5
     her up” in order to “protect Mr. Trump” continue unabated. For example, only days
6
     ago on or about February 27, 2018, Mr. Trump’s attorney Mr. Cohen surreptitiously
7
     initiated a bogus arbitration proceeding against Ms. Clifford in Los Angeles.
8
     Remarkably, he did so without even providing Ms. Clifford with notice of the
9
     proceeding and basic due process.
10
           301. Put simply, considerable steps have been taken by Mr. Cohen in the last
11
     week to silence Ms. Clifford through the use of an improper and procedurally defective
12
     arbitration proceeding hidden from public view.          The extent of Mr. Trump’s
13
     involvement in these efforts is presently unknown, but it strains credibility to conclude
14
     that Mr. Cohen is acting on his own accord without the express approval and
15
     knowledge of his client Mr. Trump.
16
           312. Indeed, Rule 1.4 of the New York Rules of Professional Conduct
17
     governing attorneys has required Mr. Cohen at all times to promptly communicate all
18
     material information relating to the matter to Mr. Trump, including but not limited to
19
     “any decision or circumstance with respect to which [Mr. Trump’s] informed consent
20
     [was] required” and “material developments in the matter including settlement or plea
21
     offers.” Moreover, this same Rule required Mr. Cohen at all times to “reasonably
22
     consult with [Mr. Trump] about the means by which [his] objectives are to be
23
     accomplished” and to “keep [Mr. Trump] reasonably informed about the status of the
24
     matter.”
25
           323. Further, Rule 1.8(e) of the New York Rules of Professional Conduct
26
     provides that attorneys “shall not advance or guarantee financial assistance to the
27
     client[.]” Although the Rule provides for certain exceptions, such as permitting lawyers
28
     to pay court costs and expenses for indigent clients, plainly, none of these exceptions
                                               -6-
                                FIRST SECOND AMENDED COMPLAINT
 Case 2:18-cv-02217-SJO-FFM Document 91-2 Filed 11/05/18 Page 11 of 62 Page ID
                                   #:2580


1
     apply to Mr. Cohen’s purported financial assistance of $130,000 on behalf of his client,
2
     Mr. Trump.
3
           334. Accordingly, unless Mr. Cohen flagrantly violated his ethical obligations
4
     and the most basic rules governing his license to practice law (which is highly
5
     unlikely), there can be no doubt that Mr. Trump at all times has been fully aware of the
6
     negotiations with Ms. Clifford, the existence and terms of the Hush Agreement, the
7
     payment of the $130,000.00, the use of EC as a conduit, and the recent attempts to
8
     intimidate and silence Ms. Clifford by way of the bogus arbitration proceeding.
9
           345. Because there was never a valid agreement and thus, no agreement to
10
     arbitrate, any subsequent order obtained by Mr. Cohen and/or Mr. Trump in arbitration
11
     is of no consequence or effect.
12

13
                                  FIRST CAUSE OF ACTION
14
                                  Declaratory Relief/Judgment
15
                           (Against Defendants Mr. Trump and EC)
16
           356. Plaintiff restates and re-alleges each and every allegation in Paragraphs 1
17
     through 345 above as if fully set forth herein.
18
           367. This action concerns the legal significance, if any, of the documents
19
     attached hereto as Exhibit 1, entitled Confidential Settlement Agreement and Mutual
20
     Release; Assignment of Copyright and Non-Disparagment [sic] Agreement, and Exhibit
21
     2, entitled Side Letter Agreement.
22
           378. California Code of Civil Procedure § 1060 authorizes declaratory relief for
23
     any person who desires a declaration of rights or duties with respect to one another. In
24
     cases of actual controversy relating to the legal rights and duties of the respective
25
     parties, such a person may seek a judicial declaration of his or her rights and duties
26
     relative to an instrument or contract, or alleged contract, including a determination of
27
     any question of construction or validity arising under the instrument or contract, or
28
     alleged contract. This includes a determination of whether a contract was ever formed.
                                                -7-
                                 FIRST SECOND AMENDED COMPLAINT
 Case 2:18-cv-02217-SJO-FFM Document 91-2 Filed 11/05/18 Page 12 of 62 Page ID
                                   #:2581


1
            389. 28 U.S.C. § 2201 creates a remedy for the entry of a declaratory judgment
2
     in cases of “actual controversy”, whereby the court may declare the rights and other
3
     legal relations of any interested party seeking such declaration. Any such declaration
4
     shall have the force and effect of a final judgment or decree.
5
            3940. An actual controversy exists between Plaintiff and Defendants as to their
6
     rights and duties to each other. Accordingly, a declaration is necessary and proper at
7
     this time.
8

9
     A.     No Agreement Was Formed – Lack of Signature, Consideration, or Consent
10
            401. Specifically, Plaintiff seeks an order of this Court declaring that the
11
     agreements in the forms set out in Exhibits 1 and 2 between Plaintiff and Defendants
12
     were never formed, and therefore do not exist, because, among other things, Mr. Trump
13
     never signed the agreements (which was an express condition of the Hush Agreement
14
     that had to occur for the formation of a valid and binding agreement). Nor did Mr.
15
     Trump provide any other valid consideration. He thus never assented to the duties,
16
     obligations, and conditions the agreements purportedly imposed upon him, which
17
     included express obligations imposed on Mr. Trump to provide Plaintiff with releases, a
18
     covenant not to sue, and representations and warranties (all of which were separate and
19
     apart from the $130,000 payment). Plaintiff contends that, as a result, no agreement
20
     was ever formed or ever existed and, consequently, she is not bound by any of the
21
     duties, obligations, or conditions set forth in Exhibits 1 and 2. Moreover, as a further
22
     result, there is no agreement to arbitrate between the parties.
23

24
                            B.     The Agreement Is Unconscionable
25
            412. In the alternative, Plaintiff seeks an order of this Court declaring that the
26
     agreements in the forms set out in Exhibits 1 and 2 are invalid, unenforceable, and/or
27
     void under the doctrine of unconscionability.        By way of example only (and not
28
     limitation), the Hush Agreement contains a “Liquidated Damages” provision in favor of
                                                -8-
                                 FIRST SECOND AMENDED COMPLAINT
 Case 2:18-cv-02217-SJO-FFM Document 91-2 Filed 11/05/18 Page 13 of 62 Page ID
                                   #:2582


1
     “DD” (Mr. Trump) purporting to require Plaintiff to pay $1 Million for “each breach”
2
     calculated on a “per item basis.” However, $1 Million for “each breach” bears no
3
     reasonable relationship to the range of actual damages that the parties could have
4
     anticipated would flow from a breach. Instead, the liquidated damages clause was
5
     intended to inflict a penalty designed to intimidate and financially cripple Plaintiff. It is
6
     therefore void as a matter of law.
7
           423. By way of further example, while on the one hand, the Hush Agreement
8
     purports to impose astonishingly broad restrictions on speech and disclosure upon
9
     Plaintiff (including prohibiting disclosure of matters that are of public record), on the
10
     other hand, Defendants, with few exceptions, have no such restrictions imposed upon
11
     them and are thus permitted to disclose matters covered by the Agreement, and publicly
12
     disparage Plaintiff and impugn her credibility. As but one illustration of the one-sided
13
     nature of the Hush Agreement, EC, through Mr. Cohen, violated paragraph 7.1 of the
14
     Agreement by disclosing terms of the Agreement to the Wall Street Journal on or about
15
     January 12, 2018.       Although the Agreement attempts to impose astonishingly
16
     Draconian consequences and penalties upon Plaintiff for a breach of the Agreement, no
17
     such remedies are available to Plaintiff for Defendants’ breach of the Agreement. An
18
     agreement that sanctions such overly-harsh, one-sided results without any justification
19
     and which allocates risks of the bargain in such an objectively unreasonable and
20
     unexpected manner is unconscionable as a matter of law. Plaintiff contends that, as a
21
     result, she is not bound by any of the duties, obligations, or conditions set forth in
22
     Exhibits 1 and 2. Moreover, as a further result, there is no agreement to arbitrate
23
     between the parties.
24

25
               C.     The Agreement Is Void Ab Initio Because It Is Illegal and
26
                                       Violates Public Policy
27
           434. In the further alternative, Plaintiff seeks an order of this Court declaring
28
     that the agreements in the forms set out in Exhibits 1 and 2 are invalid, unenforceable,
                                                -9-
                                 FIRST SECOND AMENDED COMPLAINT
 Case 2:18-cv-02217-SJO-FFM Document 91-2 Filed 11/05/18 Page 14 of 62 Page ID
                                   #:2583


1
     and/or void because they are illegal, or that they violate public policy. Essential to the
2
     “existence” of a contract is that the contract have a “lawful object” or lawful purpose.
3
     See, e.g., Cal. Civ. Code § 1550.           No such lawful purpose existed in the Hush
4
     Agreement for at least the following reasons.
5
            445. First, the Hush Agreement was entered with the illegal aim, design, and
6
     purpose of circumventing federal campaign finance law under the Federal Election
7
     Campaign Act (FECA), 52 U.S.C. §§ 30101, et seq., and Federal Election Commission
8
     (FEC) regulations. The purposes and aims of the FECA include the promotion of
9
     transparency, the complete and accurate disclosure of the contributors who finance
10
     federal elections, and the restriction on the influence of political war chests funneled
11
     through the corporate form.
12
            456. In order to effectuate these purposes, FECA imposes various contribution
13
     limits, and reporting and public disclosure requirements, on candidates for Federal
14
     office, including the office of President of the United States. With regards to the 2016
15
     Presidential Election, FECA required that the maximum any “person”—defined to
16
     include “an individual, partnership, committee, association, corporation, labor
17
     organization, or any other organization or group of persons” —was permitted to
18
     contribute to any candidate was $2,700. 52 U.S.C. §§ 30101(11); 30116(a)(1)(A), (c);
19
     see also FEC, Price Index Adjustments for Contribution and Expenditure Limitations
20
     and Lobbyist Bundling Disclosure Threshold, 82 Fed. Reg. 10904, 10906 (Feb. 16,
21
     2017). Mr. Trump and his campaign for the presidency were subject to FECA and its
22
     contribution limit at all relevant times.
23
            467. The term “contribution” is defined broadly to include “any gift,
24
     subscription, loan, advance, or deposit of money or anything of value made by any
25
     person for the purpose of influencing any election for Federal office[.]” 52 U.S.C. §
26
     30101(8)(A) (emphasis added); see also 11 C.F.R. §§ 100.51-100.56. The phrase
27
     “anything of value” includes “all in-kind contributions.” 11 C.F.R. § 100.52(d)(1). In
28
     other words, “the provision of any goods or services without charge or at a charge that
                                                -10-
                                 FIRST SECOND AMENDED COMPLAINT
 Case 2:18-cv-02217-SJO-FFM Document 91-2 Filed 11/05/18 Page 15 of 62 Page ID
                                   #:2584


1
     is less than the usual and normal charge for such goods or services is a contribution.”
2
     Id.
3
           478. In addition, under FECA, Mr. Trump and his campaign for the presidency
4
     were required to report the identification of each person who made a contribution to his
5
     campaign with an aggregate value in excess of $200 within an election cycle. 52
6
     U.S.C. § 30104(b)(3)(A). Mr. Trump and his campaign for the presidency were also
7
     required to report the name and address of each person to whom an expenditure in an
8
     aggregate amount in excess of $200 within the calendar year was made by his campaign
9
     committee.
10
           489. FECA      also    imposes    similar   requirements   on   the   reporting   of
11
     “expenditures.” 52 U.S.C. § 30104(b)(4)-(5). The term “expenditure” includes “(i) any
12
     purchase, payment, distribution, loan, advance, deposit, or gift of money or anything of
13
     value, made by any person for the purpose of influencing any election for Federal
14
     office; and (ii) a written contract, promise, or agreement to make an expenditure.” 52
15
     U.S.C. § 30101(9) (emphasis added). As with “contributions,” the phrase “anything of
16
     value” in the context of “expenditures” includes “all in-kind contributions.” 11 C.F.R.
17
     § 100.111(e)(1).
18
           4950. Moreover, “contributions from the candidate” or “expenditures” from the
19
     candidate must also be reported.       11 C.F.R. § 104.3(a)(3)(ii); see also, e.g., FEC
20
     Advisory Opinion 1990-09.
21
           501. Here, the Hush Agreement did not have a lawful object or purpose. The
22
     Hush Agreement, and the $130,000 payment made pursuant to the agreement, was for
23
     the “purpose of influencing” the 2016 presidential election by silencing Plaintiff from
24
     speaking openly and publicly about Mr. Trump just weeks before the 2016 election.
25
     Defendants plainly intended to prevent American voters from hearing Plaintiff speak
26
     about Mr. Trump. This $130,000 payment was a thing “of value” and an “in-kind”
27
     contribution exceeding the contribution limits in violation of FECA and FEC
28
     regulations. It was also a violation of FECA and FEC regulations because it was not
                                                -11-
                                 FIRST SECOND AMENDED COMPLAINT
 Case 2:18-cv-02217-SJO-FFM Document 91-2 Filed 11/05/18 Page 16 of 62 Page ID
                                   #:2585


1
     publicly reported as a contribution. Further, it was a violation of FECA and FEC
2
     regulations because it was a thing “of value” and an “in-kind” expenditure that was
3
     required to be reported as such. Therefore, because the Hush Agreement did not have a
4
     lawful object or purpose, the Agreement was void ab initio. Plaintiff contends that, as a
5
     result, she is not bound by any of the duties, obligations, or conditions set forth in
6
     Exhibits 1 and 2. Moreover, as a further result, there is no agreement to arbitrate
7
     between the parties.
8
            512. Second, the Hush Agreement is also void ab initio because it violates
9
     public policy by suppressing speech on a matter of public concern about a candidate for
10
     President of the United States, mere weeks before the election. Agreements to suppress
11
     evidence are void as against public policy, both in California and in most common law
12
     jurisdictions.   “A bargain that has for its consideration the nondisclosure of
13
     discreditable facts, or of facts that the promisee is under a fiduciary duty not to disclose,
14
     is illegal.” Restatement (First) of Contracts § 557 (1932). Remarkably, illustration 1 in
15
     the official comments to section 557 provides the following example of a bargain that is
16
     illegal:
17
                  1. A, a candidate for political office, and as such advocating
18
                  certain principles, had previously written letters to B, taking a
19
                  contrary position. B is about to publish the letters, and A
20
                  fearing that the publication will cost him his election, agrees
21
                  to pay $1000 for the suppression of the letters. The bargain is
22
                  illegal.
23
     Restatement (First) of Contracts § 557, Illustration 1 (1932)(emphasis added).
24
            523. Third, the Hush Agreement is also without a lawful object or purpose and
25
     thus void ab initio based on illegality because it was entered for the purpose of
26
     covering-up adulterous conduct, a crime in New York, Mr. Trump’s home state at the
27
     time of the Hush Agreement and at the time of the intimate relationship between
28
     Plaintiff and Mr. Trump. N.Y. Penal Law § 255.17 (“A person is guilty of adultery
                                                -12-
                                 FIRST SECOND AMENDED COMPLAINT
 Case 2:18-cv-02217-SJO-FFM Document 91-2 Filed 11/05/18 Page 17 of 62 Page ID
                                   #:2586


1
     when he engages in sexual intercourse with another person at a time when he has a
2
     living spouse, or the other person has a living spouse.           Adultery is a class B
3
     misdemeanor.”).
4
           534. Fourth, the Hush Agreement is also without a lawful object or purpose and
5
     thus void ab initio based on illegality because it was entered into by Defendant EC at
6
     the behest of Defendant Cohen, a New York attorney then subject to the New York
7
     Rules of Professional Conduct. If Mr. Cohen’s public statements are true (which is
8
     unlikely), he violated Rule 1.4 of the New York Rules of Professional Conduct by
9
     entering into an agreement on his client Mr. Trump’s behalf without notifying him of
10
     the agreement, including, among other things, the fact that the agreement required a
11
     payment of $130,000 to be made, that he was making the payment for Mr. Trump on
12
     Mr. Trump’s behalf, that Mr. Trump was being encumbered with various duties and
13
     obligations under the Agreement, that the Agreement and $130,000 payment would
14
     possibly subject Mr. Trump to violations of federal campaign finance laws, and that the
15
     Agreement would raise questions about whether he had an adulterous affair that Mr.
16
     Trump apparently now denies ever occurred.
17
           545. Moreover, if Mr. Cohen’s public statements are true, he also violated Rule
18
     1.8(e) of the New York Rules of Professional Conduct by advancing or guaranteeing
19
     financial assistance to a client by paying $130,000 from his own personal funds to
20
     benefit his client Mr. Trump.
21

22
           D.     There Was No Agreement to Arbitrate Between Plaintiff and EC
23
           556. Separate and apart from Plaintiff’s request for an order declaring that no
24
     agreement was ever formed between the parties, or that the entirety of the Hush
25
     Agreement be declared void ab initio, all as set forth above, Plaintiff alternatively seeks
26
     an order of this Court declaring that no agreement to arbitrate exists between Plaintiff
27
     and EC. Under paragraph 5.2 of the Hush Agreement, entitled “Dispute Resolution,”
28
     only those “claims and controversies arising between DD [Mr. Trump] on the one hand,
                                               -13-
                                FIRST SECOND AMENDED COMPLAINT
 Case 2:18-cv-02217-SJO-FFM Document 91-2 Filed 11/05/18 Page 18 of 62 Page ID
                                   #:2587


1
     and PP [i.e., Plaintiff] on the other hand” are subject to arbitration. To be clear, there is
2
     not presently nor has there ever been any agreement to arbitrate between Plaintiff and
3
     EC.
4

5
        E.      The Arbitration Clause Is Void Ab Initio Because It Is Unconscionable,
6
                                Illegal, and Violates Public Policy
7
             567. Moreover, also separate and apart from Plaintiff’s request for an order
8
     declaring that no agreement was ever formed between the parties, or that the entirety of
9
     the Hush Agreement be declared void ab initio (as set forth above), Plaintiff
10
     alternatively seeks an order of this Court declaring that no agreement to arbitrate exists
11
     because no agreement was formed (see Complaint, ¶41, supra), and further, that no
12
     agreement to arbitrate exists because paragraphs 5.2 of the Agreement (which contains
13
     the arbitration clause) along with various parts of paragraph 5.1 of the Agreement
14
     (describing “DD’s” remedies that Defendants would presumably argue are available to
15
     them in a confidential arbitration proceeding) are void ab initio because they
16
     unconscionable, illegal, and violates public policy.
17
             578. First, the arbitration clause is unconscionable, particularly when combined
18
     with the remedies section of the Agreement. The clause is extremely one-sided by
19
     conferring significant rights exclusively to Mr. Trump (as “DD” referred to in the
20
     Agreement), provided he is a party to the agreement. Among other things, (a) Mr.
21
     Trump is given the right to seek injunctive relief either in court or arbitration, while
22
     Defendants contend Plaintiff must pursue all rights in arbitration, (b) Mr. Trump is
23
     given the exclusive right to elect which state’s laws will apply to the arbitration
24
     (California, Nevada, or Arizona) and he is not required to provide notice of which
25
     state’s laws he elects will be applied until after he has filed an arbitration proceeding,
26
     and (c) Mr. Trump is given the exclusive right to choose venue in any location (i.e.,
27
     anywhere in the country) he selects and is permitted to elect which of two arbitration
28

                                                -14-
                                 FIRST SECOND AMENDED COMPLAINT
 Case 2:18-cv-02217-SJO-FFM Document 91-2 Filed 11/05/18 Page 19 of 62 Page ID
                                   #:2588


1
     agencies the arbitration proceeding may be initiated in (either JAMS or Action Dispute
2
     Resolution Services).
3
           589. Second, the arbitration clause is illegal and without lawful object or
4
     purpose because it was entered with the purpose of keeping facts concerning federal
5
     campaign contributions and expenditures secret and hidden from public view by using a
6
     confidential arbitration proceeding in violation of FECA’s mandates to publicly report
7
     campaign contributions and expenditures. In other words, the principal aim and design
8
     of the arbitration clause is to keep confidential that which, by law, must be publicly
9
     disclosed. Indeed, the clause plainly is designed to prevent the public disclosure of an
10
     illegal campaign contribution by mandating that disputes between Plaintiff and Mr.
11
     Trump be resolved in a confidential arbitration proceeding shielded from public
12
     scrutiny.
13
           5960. Third, the arbitration clause is void because it violates public policy by
14
     suppressing speech on a matter of enormous public concern about a candidate for
15
     President of the United States mere weeks before the election. See Restatement (First)
16
     of Contracts § 557.
17
           601. Fourth, the arbitration clause is illegal and without lawful object or
18
     purpose because it was designed to cover up adulterous conduct, a crime in New York,
19
     Mr. Trump’s home state at the time of the Hush Agreement and at the time of Plaintiff
20
     and Mr. Trump’s intimate relationship. N.Y. Penal Law § 255.17. It is also illegal and
21
     without lawful object or purpose because it was designed to cover up Mr. Cohen’s
22
     ethical violations, including his violations of Rule 1.4 and 1.8(e) of the New York
23
     Rules of Professional Conduct.
24
           612. Defendants dispute all of the foregoing contentions.
25
           623. Accordingly, Ms. Clifford desires a judicial determination of her rights and
26
     duties with respect to the alleged agreements in the forms set out in Exhibits 1 and 2.
27

28

                                               -15-
                                FIRST SECOND AMENDED COMPLAINT
 Case 2:18-cv-02217-SJO-FFM Document 91-2 Filed 11/05/18 Page 20 of 62 Page ID
                                   #:2589


1
                                 SECOND CAUSE OF ACTION
2
                                            Defamation
3
                                 (Against Defendant Mr. Cohen)
4
           64.    Plaintiff restates and re-alleges each and every allegation in Paragraphs 1
5
     through 64 above as if fully set forth herein.
6
           65.    On or about February 13, 2018, Mr. Cohen issued a public statement. The
7
     entirety of the statement is attached hereto as Exhibit 3. In it, he states in part: “Just
8
     because something isn’t true doesn’t mean that it can’t cause you harm or damage. I
9
     will always protect Mr. Trump.” (emphasis added). Mr. Cohen’s statement was made
10
     in writing and released by Mr. Cohen to the media with the intent that it be widely
11
     disseminated and repeated throughout California and across the country (and the world)
12
     on television, on the radio, in newspapers, and on the Internet.
13
           66.    It was reasonably understood by those who read or heard the statement that
14
     Mr. Cohen’s defamatory statement was about Ms. Clifford.
15
           67.    Both on its face, and because of the facts and circumstances known to
16
     persons who read or heard the statement, it was reasonably understood Mr. Cohen
17
     meant to convey that Ms. Clifford is a liar, someone who should not be trusted, and that
18
     her claims about her relationship with Mr. Trump is “something [that] isn’t true.” Mr.
19
     Cohen’s statement exposed Mr. Clifford to hatred, contempt, ridicule, and shame, and
20
     discouraged others from associating or dealing with her.
21
           68.    Mr. Cohen’s defamatory statement was false.
22
           69.    Mr. Cohen made the statement knowing it was false or had serious doubts
23
     about the truth of the statements.
24
           70.    As a result, Plaintiff Ms. Clifford has suffered damages in an amount to be
25
     proven at trial according to proof, including but not limited to, harm to her reputation,
26
     emotional harm, exposure to contempt, ridicule, and shame, and physical threats of
27
     violence to her person and life.
28

                                                -16-
                                 FIRST SECOND AMENDED COMPLAINT
 Case 2:18-cv-02217-SJO-FFM Document 91-2 Filed 11/05/18 Page 21 of 62 Page ID
                                   #:2590


1
           71.    In making the defamatory statement identified above, Mr. Cohen acted
2
     with malice, oppression, or fraud, and is thus responsible for punitive damages in an
3
     amount to be proven at trial according to proof.
4

5
                                     PRAYER FOR RELIEF
6
           WHEREFORE, Plaintiff prays for judgment against Defendants, and each of
7
     them, declaring that no agreement was formed between the parties, or in the alternative,
8
     to the extent an agreement was formed, it is void ab initio, invalid, or otherwise
9
     unenforceable.
10

11
                  ON THE FIRST CAUSE OF ACTION (DECLARATORY
12
                                     RELIEF/JUDGMENT)
13
           1.    For a judgment declaring that no agreement was formed between the
14
                 parties, or in the alternative, to the extent an agreement was formed, it is
15
                 void, invalid, or otherwise unenforceable;
16
           2.    For a judgment declaring that no agreement to arbitrate was formed
17
                 between the parties, or in the alternative, to the extent an agreement was
18
                 formed, it is void, invalid, or otherwise unenforceable;
19
           3.     For costs of suit; and
20
           4.     For such other and further relief as the Court may deem just and proper.
21

22
                 ON THE SECOND CAUSE OF ACTION (DEFAMATION)
23
           1.     For damages in an amount to be proven at trial;
24
           2.     For punitive damages;
25
           3.     For pre-judgment and post-judgment interest;
26
           4.     For costs of suit; and
27
           5.     For such other and further relief as the Court may deem just and proper.
28

                                               -17-
                                FIRST SECOND AMENDED COMPLAINT
 Case 2:18-cv-02217-SJO-FFM Document 91-2 Filed 11/05/18 Page 22 of 62 Page ID
                                   #:2591


1                            DEMAND FOR TRIAL BY JURY
2         Plaintiff demands a trial by jury on all causes so triable. Said demand includes a
3 demand, pursuant to 9 U.S.C. § 4, for a trial by jury concerning whether the parties

4 entered into the agreement at issue by which EC, Mr. Trump, or both, will seek to compel

5 arbitration.

6 DATED: March 26November 5, 2018                     AVENATTI & ASSOCIATES, APC
7
8
                                         /s/ Michael J. Avenatti
9
                                         MICHAEL J. AVENATTI
10                                       Attorneys for Plaintiff
11

12

13

14

15

16

17

18
19
20

21

22

23

24

25

26

27

28

                                             -18-
                              FIRST SECOND AMENDED COMPLAINT
Case 2:18-cv-02217-SJO-FFM Document 91-2 Filed 11/05/18 Page 23 of 62 Page ID
                                  #:2592




                      Exhibit B
 Case 2:18-cv-02217-SJO-FFM Document 91-2 Filed 11/05/18 Page 24 of 62 Page ID
                                   #:2593


1    Michael J. Avenatti, Bar No. 206929
2    AVENATTI & ASSOCIATES, APC
     mavenatti@eoalaw.com
3    520 Newport Center Drive, Suite 1400
4    Newport Beach, CA 92660
     Tel: (949) 706-7000
5    Fax: (949) 706-7050
6
     Attorneys for Plaintiff Stephanie Clifford
7    a.k.a. Stormy Daniels a.k.a. Peggy Peterson
8

9

10
                           UNITED STATES DISTRICT COURT

11
                          CENTRAL DISTRICT OF CALIFORNIA

12
   STEPHANIE CLIFFORD a.k.a. STORMY Case No. 2:18-CV-02217-SJO-FFM
13 DANIELS a.k.a. PEGGY PETERSON, an

14
   individual,                       SECOND AMENDED COMPLAINT
                                     FOR DECLARATORY
15             Plaintiff,            RELIEF/JUDGMENT
16
                 vs.
17                                                 DEMAND FOR JURY TRIAL
18
   DONALD J. TRUMP a.k.a. DAVID
   DENNISON, an individual, ESSENTIAL
19 CONSULTANTS, LLC, a Delaware
20
   Limited Liability Company, and DOES 1
   through 10, inclusive
21

22               Defendants.

23

24

25

26

27

28


                                  SECOND AMENDED COMPLAINT
 Case 2:18-cv-02217-SJO-FFM Document 91-2 Filed 11/05/18 Page 25 of 62 Page ID
                                   #:2594


1
           Plaintiff Stephanie Clifford a.k.a. Stormy Daniels a.k.a. Peggy Peterson (“Ms.
2
     Clifford” or “Plaintiff”) hereby alleges the following:
3

4
                                            THE PARTIES
5
           1.       Plaintiff Ms. Clifford, an individual, is a resident of the State of Texas.
6
           2.       Defendant Donald J. Trump a.k.a. David Dennison (“Mr. Trump”), an
7
     individual, is a resident of the District of Columbia (among other places).
8
           3.       Defendant Essential Consultants, LLC (“EC”) is a Delaware limited
9
     liability company formed on October 17, 2016.
10
           4.       Mr. Trump and EC together shall be referred to hereafter as “Defendants.”
11
           5.       The true names and capacities of the defendants DOES 1 through 10,
12
     inclusive, whether individual, plural, corporate, partnership, associate or otherwise, are
13
     not known to Plaintiff, who therefore sues said defendants by such fictitious names.
14
     Plaintiff will seek leave of court to amend this Complaint to show the true names and
15
     capacities of defendants DOES 1 through 10, inclusive, when the same have been
16
     ascertained.
17
           6.       Plaintiff is also informed and believe and thereon alleges that DOES 1 to
18
     10 were the agents, principals, and/or alter egos of Defendants, at all times herein
19
     relevant, and that they are therefore liable for the acts and omissions of Defendants.
20

21
                                   JURISDICTION AND VENUE
22
           7.       Pursuant to 28 U.S.C. § 1332, this Court has original jurisdiction over
23
     Plaintiff’s claims based on the parties’ diversity of citizenship and because the amount
24
     in controversy exceeds $75,000.
25
           8.       Venue is appropriate in this judicial district pursuant to 28 U.S.C. § 1391,
26
     and this Court has personal jurisdiction over Defendants and each of them, by reason of
27
     the fact that, among other things, (a) the alleged agreement that is at issue in this
28
     Complaint was purportedly made and negotiated, at least in substantial part, in the
                                                 -1-
                                      SECOND AMENDED COMPLAINT
 Case 2:18-cv-02217-SJO-FFM Document 91-2 Filed 11/05/18 Page 26 of 62 Page ID
                                   #:2595


1
     County of Los Angeles, and (b) many of the events giving rise to this action arose in
2
     California, including within the County of Los Angeles.
3

4
                                  FACTUAL BACKGROUND
5
           9.     Ms. Clifford began an intimate relationship with Mr. Trump in the summer
6
     of 2006 in Lake Tahoe and continued her relationship with Mr. Trump well into the
7
     year 2007. This relationship included, among other things, at least one “meeting” with
8
     Mr. Trump in a bungalow at the Beverly Hills Hotel located within Los Angeles
9
     County.
10
           10.    In 2015, Mr. Trump announced his candidacy for President of the United
11
     States.
12
           11.    On July 19, 2016, Mr. Trump secured the Republican Party nomination for
13
     President.
14
           12.    On October 7, 2016, the Washington Post published a video, now
15
     infamously known as the Access Hollywood Tape, depicting Mr. Trump making lewd
16
     remarks about women. In it, Mr. Trump described his attempt to seduce a married
17
     woman and how he may start kissing a woman that he and his companion were about to
18
     meet. He then added: “I don’t even wait. And when you’re a star, they let you do it,
19
     you can do anything . . .”
20
           13.    Within days of the publication of the Access Hollywood Tape, several
21
     women came forward publicly to tell their personal stories about their sexual
22
     encounters with Mr. Trump.
23
           14.    Around this time, Ms. Clifford likewise sought to share details concerning
24
     her relationship and encounters with Mr. Trump with various media outlets.
25
           15.    As a result of Ms. Clifford’s efforts aimed at publicly disclosing her story
26
     and her communications with various media outlets, Ms. Clifford’s plans came to the
27
     attention of Mr. Trump and his campaign, including Mr. Michael Cohen, an attorney
28
     licensed in the State of New York. Mr. Cohen worked as the “top attorney” at the
                                              -2-
                                   SECOND AMENDED COMPLAINT
 Case 2:18-cv-02217-SJO-FFM Document 91-2 Filed 11/05/18 Page 27 of 62 Page ID
                                   #:2596


1
     Trump Organization from 2007 until after the election and presently serves as Mr.
2
     Trump’s personal attorney. He is also generally referred to as Mr. Trump’s “fixer.”
3
           16.       After discovering Ms. Clifford’s plans, Mr. Trump, with the assistance of
4
     his attorney Mr. Cohen, aggressively sought to silence Ms. Clifford as part of an effort
5
     to avoid her telling the truth, thus helping to ensure he won the Presidential Election.
6
     Mr. Cohen subsequently prepared a draft non-disclosure agreement and presented it to
7
     Ms. Clifford and her attorney (the “Hush Agreement”). Ms. Clifford at the time was
8
     represented by counsel in California whose office is located in Beverly Hills, California
9
     within the County of Los Angeles.
10
           17.       The parties named in the Hush Agreement were Ms. Clifford, Mr. Trump,
11
     and Essential Consultants LLC. As noted above, Essential Consultants LLC (“EC”)
12
     was formed on October 17, 2016, just weeks before the 2016 presidential election. On
13
     information and belief, EC was created by Mr. Cohen with Mr. Trump’s knowledge for
14
     one purpose – to hide the true source of funds to be used to pay Ms. Clifford, thus
15
     further insulating Mr. Trump from later discovery and scrutiny.
16
           18.       By design of Mr. Cohen, the Hush Agreement used aliases to refer to Ms.
17
     Clifford and Mr. Trump. Specifically, Ms. Clifford was referred to by the alias “Peggy
18
     Peterson” or “PP.” Mr. Trump, on the other hand, was referred to by the alias “David
19
     Dennison” or “DD.”
20
           19.       Attached hereto as Exhibit 1 is a true and correct copy of the Hush
21
     Agreement, titled Confidential Settlement Agreement and Mutual Release; Assignment
22
     of Copyright and Non-Disparagment [sic] Agreement. Exhibit 1 is incorporated herein
23
     by this reference and made a part of this Complaint as if fully set forth herein.
24
           20.       Attached hereto as Exhibit 2 is a true and correct copy of the draft Side
25
     Letter Agreement, which was Exhibit A to the Hush Agreement.                  Exhibit 2 is
26
     incorporated herein by this reference and made a part of this Complaint as if fully set
27
     forth herein.
28
           21.       Importantly, the Hush Agreement imposed various conditions and
                                                -3-
                                     SECOND AMENDED COMPLAINT
 Case 2:18-cv-02217-SJO-FFM Document 91-2 Filed 11/05/18 Page 28 of 62 Page ID
                                   #:2597


1
     obligations not only on Ms. Clifford, but also on Mr. Trump. The agreement also
2
     required the signature of all parties to the agreement, including that of Mr. Trump.
3
     Moreover, as is customary, it was widely understood at all times that unless all of the
4
     parties signed the documents as required, the Hush Agreement, together with all of its
5
     terms and conditions, was null and void.
6
              22.   On or about October 28, 2016, only days before the election, two of the
7
     parties signed the Hush Agreement - Ms. Clifford and Mr. Cohen (on behalf of EC).
8
     Mr. Trump, however, did not sign the agreement, thus rendering it legally null and void
9
     and of no consequence. On information and belief, despite having detailed knowledge
10
     of the Hush Agreement and its terms, including the proposed payment of monies to Ms.
11
     Clifford and the routing of those monies through EC, Mr. Trump purposely did not sign
12
     the agreement so he could later, if need be, publicly disavow any knowledge of the
13
     Hush Agreement and Ms. Clifford.
14
              23.   Despite Mr. Trump’s failure to sign the Hush Agreement, Mr. Cohen
15
     proceeded to cause $130,000.00 to be wired to the trust account of Ms. Clifford’s
16
     attorney. He did so even though there was no legal agreement and thus no written
17
     nondisclosure agreement whereby Ms. Clifford was restricted from disclosing the truth
18
     about Mr. Trump.
19
              24.   Mr. Trump was elected President of the United States on November 8,
20
     2016.
21
              25.   In January 2018, certain details of the draft Hush Agreement emerged in
22
     the news media, including, among other things, the existence of the draft agreement, the
23
     parties to the draft agreement, and the $130,000.00 payment provided for under the
24
     draft agreement. Also in January 2018, and concerned the truth would be disclosed,
25
     Mr. Cohen, through intimidation and coercive tactics, forced Ms. Clifford into signing a
26
     false statement wherein she stated that reports of her relationship with Mr. Trump were
27
     false.
28
              26.   On or about February 13, 2018, Mr. Cohen issued a public statement
                                               -4-
                                    SECOND AMENDED COMPLAINT
 Case 2:18-cv-02217-SJO-FFM Document 91-2 Filed 11/05/18 Page 29 of 62 Page ID
                                   #:2598


1
     regarding Ms. Clifford, the existence of the Hush Agreement, details concerning the
2
     Hush Agreement, and an attack on Ms. Clifford’s truthfulness. He did so without any
3
     consent by Ms. Clifford, thus evidencing Mr. Cohen’s apparent position (at least in that
4
     context) that no binding agreement was in place. Among other things, Mr. Cohen
5
     stated: “In a private transaction in 2016, I used my own personal funds to facilitate a
6
     payment of $130,000 to Ms. Stephanie Clifford. Neither the Trump Organization nor
7
     the Trump campaign was a party to the transaction with Ms. Clifford, and neither
8
     reimbursed me for the payment, either directly or indirectly.” This statement was made
9
     in writing by Mr. Cohen and released by Mr. Cohen to the media with the intent that it
10
     be widely disseminated and repeated throughout the United States. Attached hereto as
11
     Exhibit 3 is a true and correct copy of Mr. Cohen’s statement. Exhibit 3 is incorporated
12
     herein by this reference and made a part of this Complaint as if fully set forth herein.
13
           27.    Importantly, at no time did Mr. Cohen make a direct assertion that Ms.
14
     Clifford did not have an intimate relationship with Mr. Trump. Indeed, were he to
15
     make such a statement, it would be patently false.
16
           28.    Because the agreement was never formed and/or is null and void, no
17
     contractual obligations were imposed on any of the parties to the agreement, including
18
     any obligations to keep information confidential. Moreover, to the extent any such
19
     obligations did exist, they were breached and/or excused by Mr. Cohen and his public
20
     statements to the media.
21
           29.    To be clear, the attempts to intimidate Ms. Clifford into silence and “shut
22
     her up” in order to “protect Mr. Trump” continue unabated. For example, only days
23
     ago on or about February 27, 2018, Mr. Trump’s attorney Mr. Cohen surreptitiously
24
     initiated a bogus arbitration proceeding against Ms. Clifford in Los Angeles.
25
     Remarkably, he did so without even providing Ms. Clifford with notice of the
26
     proceeding and basic due process.
27
           30.    Put simply, considerable steps have been taken by Mr. Cohen in the last
28
     week to silence Ms. Clifford through the use of an improper and procedurally defective
                                               -5-
                                    SECOND AMENDED COMPLAINT
 Case 2:18-cv-02217-SJO-FFM Document 91-2 Filed 11/05/18 Page 30 of 62 Page ID
                                   #:2599


1
     arbitration proceeding hidden from public view.          The extent of Mr. Trump’s
2
     involvement in these efforts is presently unknown, but it strains credibility to conclude
3
     that Mr. Cohen is acting on his own accord without the express approval and
4
     knowledge of his client Mr. Trump.
5
           31.    Indeed, Rule 1.4 of the New York Rules of Professional Conduct
6
     governing attorneys has required Mr. Cohen at all times to promptly communicate all
7
     material information relating to the matter to Mr. Trump, including but not limited to
8
     “any decision or circumstance with respect to which [Mr. Trump’s] informed consent
9
     [was] required” and “material developments in the matter including settlement or plea
10
     offers.” Moreover, this same Rule required Mr. Cohen at all times to “reasonably
11
     consult with [Mr. Trump] about the means by which [his] objectives are to be
12
     accomplished” and to “keep [Mr. Trump] reasonably informed about the status of the
13
     matter.”
14
           32.    Further, Rule 1.8(e) of the New York Rules of Professional Conduct
15
     provides that attorneys “shall not advance or guarantee financial assistance to the
16
     client[.]” Although the Rule provides for certain exceptions, such as permitting lawyers
17
     to pay court costs and expenses for indigent clients, plainly, none of these exceptions
18
     apply to Mr. Cohen’s purported financial assistance of $130,000 on behalf of his client,
19
     Mr. Trump.
20
           33.    Accordingly, unless Mr. Cohen flagrantly violated his ethical obligations
21
     and the most basic rules governing his license to practice law (which is highly
22
     unlikely), there can be no doubt that Mr. Trump at all times has been fully aware of the
23
     negotiations with Ms. Clifford, the existence and terms of the Hush Agreement, the
24
     payment of the $130,000.00, the use of EC as a conduit, and the recent attempts to
25
     intimidate and silence Ms. Clifford by way of the bogus arbitration proceeding.
26
           34.    Because there was never a valid agreement and thus, no agreement to
27
     arbitrate, any subsequent order obtained by Mr. Cohen and/or Mr. Trump in arbitration
28
     is of no consequence or effect.
                                              -6-
                                   SECOND AMENDED COMPLAINT
 Case 2:18-cv-02217-SJO-FFM Document 91-2 Filed 11/05/18 Page 31 of 62 Page ID
                                   #:2600


1

2
                                  FIRST CAUSE OF ACTION
3
                                  Declaratory Relief/Judgment
4
                           (Against Defendants Mr. Trump and EC)
5
            35.   Plaintiff restates and re-alleges each and every allegation in Paragraphs 1
6
     through 34 above as if fully set forth herein.
7
            36.   This action concerns the legal significance, if any, of the documents
8
     attached hereto as Exhibit 1, entitled Confidential Settlement Agreement and Mutual
9
     Release; Assignment of Copyright and Non-Disparagment [sic] Agreement, and Exhibit
10
     2, entitled Side Letter Agreement.
11
            37.   California Code of Civil Procedure § 1060 authorizes declaratory relief for
12
     any person who desires a declaration of rights or duties with respect to one another. In
13
     cases of actual controversy relating to the legal rights and duties of the respective
14
     parties, such a person may seek a judicial declaration of his or her rights and duties
15
     relative to an instrument or contract, or alleged contract, including a determination of
16
     any question of construction or validity arising under the instrument or contract, or
17
     alleged contract. This includes a determination of whether a contract was ever formed.
18
            38.   28 U.S.C. § 2201 creates a remedy for the entry of a declaratory judgment
19
     in cases of “actual controversy”, whereby the court may declare the rights and other
20
     legal relations of any interested party seeking such declaration. Any such declaration
21
     shall have the force and effect of a final judgment or decree.
22
            39.   An actual controversy exists between Plaintiff and Defendants as to their
23
     rights and duties to each other. Accordingly, a declaration is necessary and proper at
24
     this time.
25

26
     A.     No Agreement Was Formed – Lack of Signature, Consideration, or Consent
27
            40.   Specifically, Plaintiff seeks an order of this Court declaring that the
28
     agreements in the forms set out in Exhibits 1 and 2 between Plaintiff and Defendants
                                               -7-
                                    SECOND AMENDED COMPLAINT
 Case 2:18-cv-02217-SJO-FFM Document 91-2 Filed 11/05/18 Page 32 of 62 Page ID
                                   #:2601


1
     were never formed, and therefore do not exist, because, among other things, Mr. Trump
2
     never signed the agreements (which was an express condition of the Hush Agreement
3
     that had to occur for the formation of a valid and binding agreement). Nor did Mr.
4
     Trump provide any other valid consideration. He thus never assented to the duties,
5
     obligations, and conditions the agreements purportedly imposed upon him, which
6
     included express obligations imposed on Mr. Trump to provide Plaintiff with releases, a
7
     covenant not to sue, and representations and warranties (all of which were separate and
8
     apart from the $130,000 payment). Plaintiff contends that, as a result, no agreement
9
     was ever formed or ever existed and, consequently, she is not bound by any of the
10
     duties, obligations, or conditions set forth in Exhibits 1 and 2. Moreover, as a further
11
     result, there is no agreement to arbitrate between the parties.
12

13
                            B.     The Agreement Is Unconscionable
14
           41.    In the alternative, Plaintiff seeks an order of this Court declaring that the
15
     agreements in the forms set out in Exhibits 1 and 2 are invalid, unenforceable, and/or
16
     void under the doctrine of unconscionability.        By way of example only (and not
17
     limitation), the Hush Agreement contains a “Liquidated Damages” provision in favor of
18
     “DD” (Mr. Trump) purporting to require Plaintiff to pay $1 Million for “each breach”
19
     calculated on a “per item basis.” However, $1 Million for “each breach” bears no
20
     reasonable relationship to the range of actual damages that the parties could have
21
     anticipated would flow from a breach. Instead, the liquidated damages clause was
22
     intended to inflict a penalty designed to intimidate and financially cripple Plaintiff. It is
23
     therefore void as a matter of law.
24
           42.    By way of further example, while on the one hand, the Hush Agreement
25
     purports to impose astonishingly broad restrictions on speech and disclosure upon
26
     Plaintiff (including prohibiting disclosure of matters that are of public record), on the
27
     other hand, Defendants, with few exceptions, have no such restrictions imposed upon
28
     them and are thus permitted to disclose matters covered by the Agreement, and publicly
                                               -8-
                                    SECOND AMENDED COMPLAINT
 Case 2:18-cv-02217-SJO-FFM Document 91-2 Filed 11/05/18 Page 33 of 62 Page ID
                                   #:2602


1
     disparage Plaintiff and impugn her credibility. As but one illustration of the one-sided
2
     nature of the Hush Agreement, EC, through Mr. Cohen, violated paragraph 7.1 of the
3
     Agreement by disclosing terms of the Agreement to the Wall Street Journal on or about
4
     January 12, 2018.          Although the Agreement attempts to impose astonishingly
5
     Draconian consequences and penalties upon Plaintiff for a breach of the Agreement, no
6
     such remedies are available to Plaintiff for Defendants’ breach of the Agreement. An
7
     agreement that sanctions such overly-harsh, one-sided results without any justification
8
     and which allocates risks of the bargain in such an objectively unreasonable and
9
     unexpected manner is unconscionable as a matter of law. Plaintiff contends that, as a
10
     result, she is not bound by any of the duties, obligations, or conditions set forth in
11
     Exhibits 1 and 2. Moreover, as a further result, there is no agreement to arbitrate
12
     between the parties.
13

14
                 C.       The Agreement Is Void Ab Initio Because It Is Illegal and
15
                                         Violates Public Policy
16
           43.        In the further alternative, Plaintiff seeks an order of this Court declaring
17
     that the agreements in the forms set out in Exhibits 1 and 2 are invalid, unenforceable,
18
     and/or void because they are illegal, or that they violate public policy. Essential to the
19
     “existence” of a contract is that the contract have a “lawful object” or lawful purpose.
20
     See, e.g., Cal. Civ. Code § 1550.          No such lawful purpose existed in the Hush
21
     Agreement for at least the following reasons.
22
           44.        First, the Hush Agreement was entered with the illegal aim, design, and
23
     purpose of circumventing federal campaign finance law under the Federal Election
24
     Campaign Act (FECA), 52 U.S.C. §§ 30101, et seq., and Federal Election Commission
25
     (FEC) regulations. The purposes and aims of the FECA include the promotion of
26
     transparency, the complete and accurate disclosure of the contributors who finance
27
     federal elections, and the restriction on the influence of political war chests funneled
28
     through the corporate form.
                                                  -9-
                                       SECOND AMENDED COMPLAINT
 Case 2:18-cv-02217-SJO-FFM Document 91-2 Filed 11/05/18 Page 34 of 62 Page ID
                                   #:2603


1
            45.   In order to effectuate these purposes, FECA imposes various contribution
2
     limits, and reporting and public disclosure requirements, on candidates for Federal
3
     office, including the office of President of the United States. With regards to the 2016
4
     Presidential Election, FECA required that the maximum any “person”—defined to
5
     include “an individual, partnership, committee, association, corporation, labor
6
     organization, or any other organization or group of persons” —was permitted to
7
     contribute to any candidate was $2,700. 52 U.S.C. §§ 30101(11); 30116(a)(1)(A), (c);
8
     see also FEC, Price Index Adjustments for Contribution and Expenditure Limitations
9
     and Lobbyist Bundling Disclosure Threshold, 82 Fed. Reg. 10904, 10906 (Feb. 16,
10
     2017). Mr. Trump and his campaign for the presidency were subject to FECA and its
11
     contribution limit at all relevant times.
12
            46.   The term “contribution” is defined broadly to include “any gift,
13
     subscription, loan, advance, or deposit of money or anything of value made by any
14
     person for the purpose of influencing any election for Federal office[.]” 52 U.S.C. §
15
     30101(8)(A) (emphasis added); see also 11 C.F.R. §§ 100.51-100.56. The phrase
16
     “anything of value” includes “all in-kind contributions.” 11 C.F.R. § 100.52(d)(1). In
17
     other words, “the provision of any goods or services without charge or at a charge that
18
     is less than the usual and normal charge for such goods or services is a contribution.”
19
     Id.
20
            47.   In addition, under FECA, Mr. Trump and his campaign for the presidency
21
     were required to report the identification of each person who made a contribution to his
22
     campaign with an aggregate value in excess of $200 within an election cycle. 52
23
     U.S.C. § 30104(b)(3)(A). Mr. Trump and his campaign for the presidency were also
24
     required to report the name and address of each person to whom an expenditure in an
25
     aggregate amount in excess of $200 within the calendar year was made by his campaign
26
     committee.
27
            48.   FECA      also   imposes       similar requirements   on   the   reporting of
28
     “expenditures.” 52 U.S.C. § 30104(b)(4)-(5). The term “expenditure” includes “(i) any
                                               -10-
                                    SECOND AMENDED COMPLAINT
 Case 2:18-cv-02217-SJO-FFM Document 91-2 Filed 11/05/18 Page 35 of 62 Page ID
                                   #:2604


1
     purchase, payment, distribution, loan, advance, deposit, or gift of money or anything of
2
     value, made by any person for the purpose of influencing any election for Federal
3
     office; and (ii) a written contract, promise, or agreement to make an expenditure.” 52
4
     U.S.C. § 30101(9) (emphasis added). As with “contributions,” the phrase “anything of
5
     value” in the context of “expenditures” includes “all in-kind contributions.” 11 C.F.R.
6
     § 100.111(e)(1).
7
           49.   Moreover, “contributions from the candidate” or “expenditures” from the
8
     candidate must also be reported.     11 C.F.R. § 104.3(a)(3)(ii); see also, e.g., FEC
9
     Advisory Opinion 1990-09.
10
           50.   Here, the Hush Agreement did not have a lawful object or purpose. The
11
     Hush Agreement, and the $130,000 payment made pursuant to the agreement, was for
12
     the “purpose of influencing” the 2016 presidential election by silencing Plaintiff from
13
     speaking openly and publicly about Mr. Trump just weeks before the 2016 election.
14
     Defendants plainly intended to prevent American voters from hearing Plaintiff speak
15
     about Mr. Trump. This $130,000 payment was a thing “of value” and an “in-kind”
16
     contribution exceeding the contribution limits in violation of FECA and FEC
17
     regulations. It was also a violation of FECA and FEC regulations because it was not
18
     publicly reported as a contribution. Further, it was a violation of FECA and FEC
19
     regulations because it was a thing “of value” and an “in-kind” expenditure that was
20
     required to be reported as such. Therefore, because the Hush Agreement did not have a
21
     lawful object or purpose, the Agreement was void ab initio. Plaintiff contends that, as a
22
     result, she is not bound by any of the duties, obligations, or conditions set forth in
23
     Exhibits 1 and 2. Moreover, as a further result, there is no agreement to arbitrate
24
     between the parties.
25
           51.   Second, the Hush Agreement is also void ab initio because it violates
26
     public policy by suppressing speech on a matter of public concern about a candidate for
27
     President of the United States, mere weeks before the election. Agreements to suppress
28
     evidence are void as against public policy, both in California and in most common law
                                              -11-
                                   SECOND AMENDED COMPLAINT
 Case 2:18-cv-02217-SJO-FFM Document 91-2 Filed 11/05/18 Page 36 of 62 Page ID
                                   #:2605


1
     jurisdictions.   “A bargain that has for its consideration the nondisclosure of
2
     discreditable facts, or of facts that the promisee is under a fiduciary duty not to disclose,
3
     is illegal.” Restatement (First) of Contracts § 557 (1932). Remarkably, illustration 1 in
4
     the official comments to section 557 provides the following example of a bargain that is
5
     illegal:
6
                  1. A, a candidate for political office, and as such advocating
7
                  certain principles, had previously written letters to B, taking a
8
                  contrary position. B is about to publish the letters, and A
9
                  fearing that the publication will cost him his election, agrees
10
                  to pay $1000 for the suppression of the letters. The bargain is
11
                  illegal.
12
     Restatement (First) of Contracts § 557, Illustration 1 (1932)(emphasis added).
13
            52.   Third, the Hush Agreement is also without a lawful object or purpose and
14
     thus void ab initio based on illegality because it was entered for the purpose of
15
     covering-up adulterous conduct, a crime in New York, Mr. Trump’s home state at the
16
     time of the Hush Agreement and at the time of the intimate relationship between
17
     Plaintiff and Mr. Trump. N.Y. Penal Law § 255.17 (“A person is guilty of adultery
18
     when he engages in sexual intercourse with another person at a time when he has a
19
     living spouse, or the other person has a living spouse.            Adultery is a class B
20
     misdemeanor.”).
21
            53.   Fourth, the Hush Agreement is also without a lawful object or purpose and
22
     thus void ab initio based on illegality because it was entered into by Defendant EC at
23
     the behest of Defendant Cohen, a New York attorney then subject to the New York
24
     Rules of Professional Conduct. If Mr. Cohen’s public statements are true (which is
25
     unlikely), he violated Rule 1.4 of the New York Rules of Professional Conduct by
26
     entering into an agreement on his client Mr. Trump’s behalf without notifying him of
27
     the agreement, including, among other things, the fact that the agreement required a
28
     payment of $130,000 to be made, that he was making the payment for Mr. Trump on
                                               -12-
                                    SECOND AMENDED COMPLAINT
 Case 2:18-cv-02217-SJO-FFM Document 91-2 Filed 11/05/18 Page 37 of 62 Page ID
                                   #:2606


1
     Mr. Trump’s behalf, that Mr. Trump was being encumbered with various duties and
2
     obligations under the Agreement, that the Agreement and $130,000 payment would
3
     possibly subject Mr. Trump to violations of federal campaign finance laws, and that the
4
     Agreement would raise questions about whether he had an adulterous affair that Mr.
5
     Trump apparently now denies ever occurred.
6
             54.    Moreover, if Mr. Cohen’s public statements are true, he also violated Rule
7
     1.8(e) of the New York Rules of Professional Conduct by advancing or guaranteeing
8
     financial assistance to a client by paying $130,000 from his own personal funds to
9
     benefit his client Mr. Trump.
10

11
             D.     There Was No Agreement to Arbitrate Between Plaintiff and EC
12
             55.    Separate and apart from Plaintiff’s request for an order declaring that no
13
     agreement was ever formed between the parties, or that the entirety of the Hush
14
     Agreement be declared void ab initio, all as set forth above, Plaintiff alternatively seeks
15
     an order of this Court declaring that no agreement to arbitrate exists between Plaintiff
16
     and EC. Under paragraph 5.2 of the Hush Agreement, entitled “Dispute Resolution,”
17
     only those “claims and controversies arising between DD [Mr. Trump] on the one hand,
18
     and PP [i.e., Plaintiff] on the other hand” are subject to arbitration. To be clear, there is
19
     not presently nor has there ever been any agreement to arbitrate between Plaintiff and
20
     EC.
21

22
        E.        The Arbitration Clause Is Void Ab Initio Because It Is Unconscionable,
23
                                 Illegal, and Violates Public Policy
24
             56.    Moreover, also separate and apart from Plaintiff’s request for an order
25
     declaring that no agreement was ever formed between the parties, or that the entirety of
26
     the Hush Agreement be declared void ab initio (as set forth above), Plaintiff
27
     alternatively seeks an order of this Court declaring that no agreement to arbitrate exists
28
     because no agreement was formed (see Complaint, ¶41, supra), and further, that no
                                                -13-
                                     SECOND AMENDED COMPLAINT
 Case 2:18-cv-02217-SJO-FFM Document 91-2 Filed 11/05/18 Page 38 of 62 Page ID
                                   #:2607


1
     agreement to arbitrate exists because paragraphs 5.2 of the Agreement (which contains
2
     the arbitration clause) along with various parts of paragraph 5.1 of the Agreement
3
     (describing “DD’s” remedies that Defendants would presumably argue are available to
4
     them in a confidential arbitration proceeding) are void ab initio because they
5
     unconscionable, illegal, and violates public policy.
6
           57.    First, the arbitration clause is unconscionable, particularly when combined
7
     with the remedies section of the Agreement. The clause is extremely one-sided by
8
     conferring significant rights exclusively to Mr. Trump (as “DD” referred to in the
9
     Agreement), provided he is a party to the agreement. Among other things, (a) Mr.
10
     Trump is given the right to seek injunctive relief either in court or arbitration, while
11
     Defendants contend Plaintiff must pursue all rights in arbitration, (b) Mr. Trump is
12
     given the exclusive right to elect which state’s laws will apply to the arbitration
13
     (California, Nevada, or Arizona) and he is not required to provide notice of which
14
     state’s laws he elects will be applied until after he has filed an arbitration proceeding,
15
     and (c) Mr. Trump is given the exclusive right to choose venue in any location (i.e.,
16
     anywhere in the country) he selects and is permitted to elect which of two arbitration
17
     agencies the arbitration proceeding may be initiated in (either JAMS or Action Dispute
18
     Resolution Services).
19
           58.    Second, the arbitration clause is illegal and without lawful object or
20
     purpose because it was entered with the purpose of keeping facts concerning federal
21
     campaign contributions and expenditures secret and hidden from public view by using a
22
     confidential arbitration proceeding in violation of FECA’s mandates to publicly report
23
     campaign contributions and expenditures. In other words, the principal aim and design
24
     of the arbitration clause is to keep confidential that which, by law, must be publicly
25
     disclosed. Indeed, the clause plainly is designed to prevent the public disclosure of an
26
     illegal campaign contribution by mandating that disputes between Plaintiff and Mr.
27
     Trump be resolved in a confidential arbitration proceeding shielded from public
28
     scrutiny.
                                              -14-
                                   SECOND AMENDED COMPLAINT
 Case 2:18-cv-02217-SJO-FFM Document 91-2 Filed 11/05/18 Page 39 of 62 Page ID
                                   #:2608


1
           59.    Third, the arbitration clause is void because it violates public policy by
2
     suppressing speech on a matter of enormous public concern about a candidate for
3
     President of the United States mere weeks before the election. See Restatement (First)
4
     of Contracts § 557.
5
           60.    Fourth, the arbitration clause is illegal and without lawful object or
6
     purpose because it was designed to cover up adulterous conduct, a crime in New York,
7
     Mr. Trump’s home state at the time of the Hush Agreement and at the time of Plaintiff
8
     and Mr. Trump’s intimate relationship. N.Y. Penal Law § 255.17. It is also illegal and
9
     without lawful object or purpose because it was designed to cover up Mr. Cohen’s
10
     ethical violations, including his violations of Rule 1.4 and 1.8(e) of the New York
11
     Rules of Professional Conduct.
12
           61.    Defendants dispute all of the foregoing contentions.
13
           62.    Accordingly, Ms. Clifford desires a judicial determination of her rights and
14
     duties with respect to the alleged agreements in the forms set out in Exhibits 1 and 2.
15

16
                                    PRAYER FOR RELIEF
17
           WHEREFORE, Plaintiff prays for judgment against Defendants, and each of
18
     them, declaring that no agreement was formed between the parties, or in the alternative,
19
     to the extent an agreement was formed, it is void ab initio, invalid, or otherwise
20
     unenforceable.
21

22
                  ON THE FIRST CAUSE OF ACTION (DECLARATORY
23
                                      RELIEF/JUDGMENT)
24
           1.     For a judgment declaring that no agreement was formed between the
25
                  parties, or in the alternative, to the extent an agreement was formed, it is
26
                  void, invalid, or otherwise unenforceable;
27
           2.     For a judgment declaring that no agreement to arbitrate was formed
28
                  between the parties, or in the alternative, to the extent an agreement was
                                              -15-
                                   SECOND AMENDED COMPLAINT
 Case 2:18-cv-02217-SJO-FFM Document 91-2 Filed 11/05/18 Page 40 of 62 Page ID
                                   #:2609


1
                    formed, it is void, invalid, or otherwise unenforceable;
2
            3.      For costs of suit; and
3
            4.      For such other and further relief as the Court may deem just and proper.
4

5
                                 DEMAND FOR TRIAL BY JURY
6
            Plaintiff demands a trial by jury on all causes so triable. Said demand includes a
7
     demand, pursuant to 9 U.S.C. § 4, for a trial by jury concerning whether the parties
8
     entered into the agreement at issue by which EC, Mr. Trump, or both, will seek to compel
9
     arbitration.
10
     DATED: November 5, 2018                         AVENATTI & ASSOCIATES, APC
11

12

13                                            /s/ Michael J. Avenatti
14                                            MICHAEL J. AVENATTI
                                              Attorneys for Plaintiff
15

16

17

18
19
20

21

22

23

24

25

26

27

28

                                                -16-
                                     SECOND AMENDED COMPLAINT
    Case 2:18-cv-02217-SJO-FFM Document 91-2 Filed 11/05/18 Page 41 of 62 Page ID
                                      #:2610
Case 2:18-cv-02217-SJO-FFM Document 14 Filed 03/26/18 Page 20 of 41 Page ID #:127




                                                EXHIBIT 1
Case 2:18-cv-02217-SJO-FFM Document 91-2 Filed 11/05/18 Page 42 of 62 Page ID
                                  #:2611
 Case 2:18-cv-02217-SJO-FFM Document 14 Filed 03/26/18 Page 21 of 41 Page ID #:128
Case 2:18-cv-02217-SJO-FFM Document 91-2 Filed 11/05/18 Page 43 of 62 Page ID
                                  #:2612
 Case 2:18-cv-02217-SJO-FFM Document 14 Filed 03/26/18 Page 22 of 41 Page ID #:129
Case 2:18-cv-02217-SJO-FFM Document 91-2 Filed 11/05/18 Page 44 of 62 Page ID
                                  #:2613
 Case 2:18-cv-02217-SJO-FFM Document 14 Filed 03/26/18 Page 23 of 41 Page ID #:130
Case 2:18-cv-02217-SJO-FFM Document 91-2 Filed 11/05/18 Page 45 of 62 Page ID
                                  #:2614
 Case 2:18-cv-02217-SJO-FFM Document 14 Filed 03/26/18 Page 24 of 41 Page ID #:131
Case 2:18-cv-02217-SJO-FFM Document 91-2 Filed 11/05/18 Page 46 of 62 Page ID
                                  #:2615
 Case 2:18-cv-02217-SJO-FFM Document 14 Filed 03/26/18 Page 25 of 41 Page ID #:132
Case 2:18-cv-02217-SJO-FFM Document 91-2 Filed 11/05/18 Page 47 of 62 Page ID
                                  #:2616
 Case 2:18-cv-02217-SJO-FFM Document 14 Filed 03/26/18 Page 26 of 41 Page ID #:133
Case 2:18-cv-02217-SJO-FFM Document 91-2 Filed 11/05/18 Page 48 of 62 Page ID
                                  #:2617
 Case 2:18-cv-02217-SJO-FFM Document 14 Filed 03/26/18 Page 27 of 41 Page ID #:134
Case 2:18-cv-02217-SJO-FFM Document 91-2 Filed 11/05/18 Page 49 of 62 Page ID
                                  #:2618
 Case 2:18-cv-02217-SJO-FFM Document 14 Filed 03/26/18 Page 28 of 41 Page ID #:135
Case 2:18-cv-02217-SJO-FFM Document 91-2 Filed 11/05/18 Page 50 of 62 Page ID
                                  #:2619
 Case 2:18-cv-02217-SJO-FFM Document 14 Filed 03/26/18 Page 29 of 41 Page ID #:136
Case 2:18-cv-02217-SJO-FFM Document 91-2 Filed 11/05/18 Page 51 of 62 Page ID
                                  #:2620
 Case 2:18-cv-02217-SJO-FFM Document 14 Filed 03/26/18 Page 30 of 41 Page ID #:137
Case 2:18-cv-02217-SJO-FFM Document 91-2 Filed 11/05/18 Page 52 of 62 Page ID
                                  #:2621
 Case 2:18-cv-02217-SJO-FFM Document 14 Filed 03/26/18 Page 31 of 41 Page ID #:138
Case 2:18-cv-02217-SJO-FFM Document 91-2 Filed 11/05/18 Page 53 of 62 Page ID
                                  #:2622
 Case 2:18-cv-02217-SJO-FFM Document 14 Filed 03/26/18 Page 32 of 41 Page ID #:139
Case 2:18-cv-02217-SJO-FFM Document 91-2 Filed 11/05/18 Page 54 of 62 Page ID
                                  #:2623
 Case 2:18-cv-02217-SJO-FFM Document 14 Filed 03/26/18 Page 33 of 41 Page ID #:140
Case 2:18-cv-02217-SJO-FFM Document 91-2 Filed 11/05/18 Page 55 of 62 Page ID
                                  #:2624
 Case 2:18-cv-02217-SJO-FFM Document 14 Filed 03/26/18 Page 34 of 41 Page ID #:141
Case 2:18-cv-02217-SJO-FFM Document 91-2 Filed 11/05/18 Page 56 of 62 Page ID
                                  #:2625
 Case 2:18-cv-02217-SJO-FFM Document 14 Filed 03/26/18 Page 35 of 41 Page ID #:142
Case 2:18-cv-02217-SJO-FFM Document 91-2 Filed 11/05/18 Page 57 of 62 Page ID
                                  #:2626
 Case 2:18-cv-02217-SJO-FFM Document 14 Filed 03/26/18 Page 36 of 41 Page ID #:143
    Case 2:18-cv-02217-SJO-FFM Document 91-2 Filed 11/05/18 Page 58 of 62 Page ID
                                      #:2627
Case 2:18-cv-02217-SJO-FFM Document 14 Filed 03/26/18 Page 37 of 41 Page ID #:144




                                                EXHIBIT 2
Case 2:18-cv-02217-SJO-FFM Document 91-2 Filed 11/05/18 Page 59 of 62 Page ID
                                  #:2628
 Case 2:18-cv-02217-SJO-FFM Document 14 Filed 03/26/18 Page 38 of 41 Page ID #:145
Case 2:18-cv-02217-SJO-FFM Document 91-2 Filed 11/05/18 Page 60 of 62 Page ID
                                  #:2629
 Case 2:18-cv-02217-SJO-FFM Document 14 Filed 03/26/18 Page 39 of 41 Page ID #:146
    Case 2:18-cv-02217-SJO-FFM Document 91-2 Filed 11/05/18 Page 61 of 62 Page ID
                                      #:2630
Case 2:18-cv-02217-SJO-FFM Document 14 Filed 03/26/18 Page 40 of 41 Page ID #:147




                                                EXHIBIT 3
Case 2:18-cv-02217-SJO-FFM Document 91-2 Filed 11/05/18 Page 62 of 62 Page ID
                                  #:2631
 Case 2:18-cv-02217-SJO-FFM Document 14 Filed 03/26/18 Page 41 of 41 Page ID #:148
